DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed October 5, 2020 and December 23, 2020 have been placed in the application file and the information referred to therein has  been considered as to the merits.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons For Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be
understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Prior art US 20170329955 (Hessler) taught a system and method for contextual authentication configured to run on at least a primary personal computing device and one or more secondary personal computing devices. The devices are networked with each other and the authentication server. The primary device may have a resource that may be shared with the secondary devices if the users of the secondary devices are able to properly provide a contextual authentication, as required by the primary device. If the secondary users cannot properly authenticate, then they are denied access. The server may make the determination.
	Prior art US 20160253487 (Sarkar et al) taught a wearable user device configured for use in a user authentication system. To enhance the security of a user authentication, the wearable user device comprises a detector device and an alert processing module connected to the detector device. The alert processing module is configured to determine whether said wearable user device is forcefully worn, and if said wearable user device is forcefully worn, then an authentication exception corresponding to the forcefully worn condition is transmitted to an authentication server.
	Prior art US 20180019878 (Jiang) taught an authentication request that includes at least one of a user identifier and a wearable device identifier of a user is received at a server from a terminal. The server stores a relationship between the user identifier, the wearable device identifier, and a server authentication key. Downlink authentication information is acquired by the server. A detection instruction including the downlink authentication information and the wearable device identifier is issued to the terminal. A detection acknowledgment returned by the terminal is received by the server. The detection acknowledgment includes uplink authentication information 
	Prior art US 20100024013 (Cheng) taught techniques for improving security in a single-sign-on context by providing, to a user's client system, two linked authentication credentials in separate logical communication sessions and requiring that both credentials be presented to a host system. Only after presentation of both credentials is the user authenticated and permitted to access applications on the host system.
	Prior art US 20090146947 (Ng) taught a wearable input device that provides the user with one data input device and authentication system that is portable and can be worn like a fashion accessory, such as a watch or bracelet, so as to be unobtrusive to daily activity. The wearable input device can be used to replace home and car lock and security systems, television/VCR/DVD remote controls, personal computer authentication system, credit card authentication systems, automatic teller machine authentication systems, among others.
	For Independent claim 1,
	Since, no prior art was found to teach: “receiving, from a first user device by a second user device via a device mesh, an authentication request, wherein the authentication request is signed with a private key of the first user device; sending, by the second user device to a computing device associated with the device mesh, a request for a public key of the first user device; receiving, by the second user device from the computing device, the public key of the first user device; based on a successful verification of the authentication request using the public key of the first user device, receiving, by the second user device, an authentication secret from a user; performing, by the second user device based on the received authentication secret, authentication with an authentication server; and sending, by the second user device to the first user device, a message indicating that the authentication is successful.”, as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
	For Independent claims 8 and 15, the claims recite essentially similar limitations as in claim 1.
	For dependent claims 2-7, 9-14 and 16-20, the claims are allowed due to their dependency on allowable independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437